Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Yong Choi on 24 February 2021 and 10 February 2021. During the interviews, the Applicant and Examiner discussed the figures and claim amendments. Further discussed the claimed subject matter being shown in the Figures as in Fig. 1 with the F and R arrows indicating respective forward and reverse movement for the home appliance.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Removing reference numbers 150, 155 from Fig. 5 as there is no description of them. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-3, 5-20 are allowed including amended claims 1, 6, 7 as amended below.

The application has been amended as follows: 
Please amend claims 1, 6, and 7 as below.

1. (Currently Amended)	A home appliance for information registration, comprising:
	a body;
	a wireless communication unit configured to be connected to a wireless router using a wireless communication method and configured to transmit information;
	a camera attached to the body and configured to detect registration auxiliary information generated by a mobile terminal; 
	a controller configured to perform control to select the wireless router based on information acquired through the registration auxiliary information and to transmit device registration information including identification information thereof to a server through the selected wireless router;
	a sensing unit configured to detect an orientation angle of a screen of the mobile terminal positioned adjacent to the camera; and
	a driver configured to move the body,
	wherein, when the camera does not detect the registration auxiliary information, the controller rotates the body by a first angle through the driver based on an orientation angle of the screen, detected from the sensing unit, and controls the camera to re-detect the registration auxiliary information from the mobile terminal at the rotated first angle.

	6. (Currently Amended)	A cleaner for information registration, 
	a body;
	a wireless communication unit configured to be connected to a wireless router using a wireless communication method and configured to transmit information;
	a camera attached to the body and configured to detect registration auxiliary information generated by a mobile terminal; 
	a controller configured to perform control to select the wireless router based on information acquired through the registration auxiliary information and to transmit device registration information including identification information thereof to a server through the selected wireless router;
	a sensing unit configured to detect an orientation angle of a screen of the mobile terminal positioned adjacent to the camera; and
	a driver configured to move the body,
	wherein, when the camera does not detect the registration auxiliary information, the controller rotates the body by a first angle through the driver based on an orientation angle of the screen, detected from the sensing unit, and controls the camera to re-detect the registration auxiliary information from the mobile terminal at the rotated first angle.

	7. (Currently Amended)	A method of registering information of a home appliance, the method comprising:
	operation (a) in which a mobile terminal generates registration auxiliary information;
	operation (b) in which a camera attached to a body of the home appliance 
	operation (c) in which the home appliance selects a wireless router based on information acquired through the registration auxiliary information and is wirelessly connected to the selected wireless router; and
	operation (d) in which the home appliance transmits device registration information including identification information thereof to a server through the selected ,
wherein 
a sensing unit is configured to detect an orientation angle of a screen of the mobile terminal positioned adjacent to the camera; and
	a driver is configured to move the body,
and when the camera does not detect the registration auxiliary information, the home appliance rotates the body by a first angle through the driver based on an orientation angle of the screen, detected from the sensing unit, and controls the camera to re-detect the registration auxiliary information from the mobile terminal at the rotated first angle in operation (b).

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the amended features of each of independent claims 1, 6, 7, particularly, when combined with the remaining limitations of each respective independent claim:
a sensing unit configured to detect an orientation angle of a screen of the mobile terminal positioned adjacent to the camera; and
a driver configured to move the body,
wherein, when the camera does not detect the registration auxiliary information, the controller rotates the body by a first angle through the driver based on an orientation angle of the screen, detected from the sensing unit, and controls the camera to re-detect the registration auxiliary information from the mobile terminal at the rotated first angle.
As discussed with the Applicant, the controller rotates the body of the home appliance via a first angle based on an orientation angle of the screen of a mobile device that the camera is attempting to detect registration auxiliary information from, and the controller does this by rotating and moving the body of the home appliance via the controller and the driver moving the home appliance / mobile robot to re-detect the information (ie. driving the wheels in opposite directions (as further discussed in par. 109 of the PGPUB of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY G TODD/Primary Examiner, Art Unit 2457